                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                            Plaintiff,

              V.                                   Case No. 19-cv-837-bbc

ESTATE OF JAMES L. RIEHLE
(DECEASED), and JOSEPH A. RIEHLE,

                            Defendants.


                   FINDINGS OF FACT AND CONCLUSIONS OF LAW


       The above-captioned matter having come before the Court to be heard,

Honorable Barbara B. Crabb, United States District Judge for the Western District of

Wisconsin, presiding without a jury, on March 18, 2020, the Plaintiff, United States of
                                                                       l
America, having appeared by its attorney, the United States Attorney for the Western
                                                                        I




District of Wisconsin, and no appearance having been made on behalf of the Defendants
                                                                        '
                                                                        I
herein, except as may be noted on the record; the Clerk of the United States District
                                                                        ''

Court for the Western District of Wisconsin having duly entered the default of

Defendants Estate of James L. Riehle and Joseph A. Riehle; and the United States having

filed a Motion for Default, with accompanying Declarations; and it further appearing

that due notice of application and motion for judgment has been made to the

Defendants, and the Court having heard the matter, therefore makes and files the

following findings of fact and conclusions of law constituting its decision in this action.
                                      FINDINGS OF FACT

        1.        The allegations set forth in the United States' complaint are accepted as

true.

        2.    There is now due and unpaid on all Notes and Mortgages held by the

United States as of March 18, 2020, the sums set forth in Attachment A.

        3.    The United States has incurred the following costs in this action: See

Attachment A.

        4.    No proceedings have been had at law or otherwise for the recovery of the

sum secured by said Notes and Mortgages.

        5.    The mortgaged premises are described as follows:

        Lot 1, Certified Survey Map No. 17982, recorded in the office of the
        Register of Deeds for Marathon County, Wisconsin, in Volume 87 of
        Certified Survey Maps, Page 97, as Document No. 1754608, located in the
        Town of Wausau, County of Marathon, State of Wisconsin.

        For information purposes only:

        Property Address: 236433 Jim Moore Creek Rd, Wausau, WI 54403
        Tax Key Number: 080-2908-092-0988

        6.    The real estate is so situated that it cannot be sold in parcels without

injury to the interest of the parties, and a sale of the whole will be more beneficial to the

parties hereto.

        7.    Notice of the pendency of this action was duly given on October 11, 2019,

after the filing of the Complaint herein, by filing a Notice of Lis Pendens in the office of

the Register of Deeds for Marathon County, Wisconsin. This was done in the manner




                                                2
and form required by law, after the filing of the complaint herein, and more than

twenty (20) days prior to the trial or other resolution of this action.

       8.     The Defendants have not served an Answer or other response and the

Clerk of Court has duly entered the default of said Defendants.

                                 CONCLUSIONS OF LAW

       9.     The United States is entitled to judgment of foreclosure and sale of the

mortgaged premises in the usual form, as requested in the United States' Complaint,

and in accordance with the above Findings of Fact.

       10.    The United States is entitled to recover from the Defendants the following

sum: See Attachment A.

       11.    The Defendants and all persons claiming under them subsequent to the

filing of the notice of the pendency of this action be and hereby are forever barred and

foreclosed of all right, title, interest, claim and equity of redemption in the mortgaged

premises.

       12.    The mortgaged premises shall be sold as a whole.

       13.    That if necessary to secure possession of the premises, the Clerk of Court,
                                                                          I

upon application by the United States, shall issue a Writ of Assistance.

       14.    The Defendants shall not be granted a right of redempti,on.

      15.     Sale of the premises shall be conducted by or under the direction of the

United States Marshal for the Western District of Wisconsin. Notice of the sale shall be

made by publication in the Wausau Daily Herald, the newspaper published in the City

of Wausau, Marathon County, Wisconsin.


                                              3
       16.    Proceeds from the sale of the subject premises shall be paid first to satisfy

Defendant's debt to the United States as set forth in Attachment A, plus necessary costs

and disbursements.

       17.    Any remaining proceeds from the sale of the subject premises shall be

subject to further order of the Court.

       18.    Deficiency judgment is not being sought in this action.

       Now, on application of Plaintiff United States of America,

       IT IS THEREFORE ORDERED that foreclosure of said mortgage in the usual

form as provided by and in accordance with the above Findings of Fact and

Conclusions of Law be entered in this action.

      Dated this /   g~y of m.c'\_rc1L-.2020.
                                           BY THE COURT:




                                             4
               United States v. Estate of James L. Riehle, et al.

                          Case No. 19-cv-837-bbc

                            ATTACHMENT A



Notes and Mortgages

a.    Principal as of March 18, 2020               $271,063.15

b.    Interest as of March 18, 2020                $ 30,101.23

            Total as of March 18, 2020             $301.164.38




Costs and Disbursements

C.    Filing of Notice of Lis Pendens              $      34.00

            Total Costs & Disbursements            $      34.00




TOTAL AS OF MARCH 18, 2020                         $301,198.38
